United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3281
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Charles Micha Hendricks

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: August 22, 2014
                              Filed: August 27, 2014
                                   [Unpublished]
                                  ____________

Before BENTON, MELLOY, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Charles Micha Hendricks conditionally pled guilty to possession with intent to
distribute cocaine hydrochloride in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).
He appeals, arguing the district court1 should have suppressed evidence from a search


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
following a stop for a traffic violation. Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.

       An Arkansas trooper observed Hendricks’s wrecker traveling within the speed
limit in the left lane of Interstate 40. Hendricks was occasionally passing traffic in the
right lane. A vehicle closed in on his wrecker and then backed off repeatedly. After
following the two vehicles for almost five miles, the trooper saw Hendricks move to
the right lane. The other vehicle passed in the left lane. The trooper stopped
Hendricks for impeding traffic in the left lane, a violation of Arkansas Code 27-51-
301(b). Asked for permission to search the wrecker, he consented. The trooper
discovered the cocaine, and Hendricks made incriminating statements.

        This court affirms a denial of a motion to suppress unless it is unsupported by
substantial evidence, it erroneously interprets the law, or, based on the entire record,
it is clearly mistaken. United States v. Gordon, 741 F.3d 872, 875 (8th Cir. 2013).
This court reviews factual findings for clear error and legal conclusions de novo.
United States v. Brooks, 715 F.3d 1069, 1075 (8th Cir. 2013).

       A traffic stop is a “seizure” under the Fourth Amendment, and must be
supported by probable cause or reasonable suspicion. Gordon, 741 F.3d at 876. An
officer who observes a traffic violation has probable cause to stop the vehicle. United
States v. Riley, 684 F.3d 758, 762 (8th Cir. 2012).

        Hendricks argues that he was not impeding the flow of traffic, not violating a
traffic law, and any reasonable officer would know that. He asserts he was “moving
past” or “making progress on” all traffic in the right lane. Hendricks concludes that
the stop was unlawful, and that the resulting evidence and statements should be
suppressed as fruit of the poisonous tree.

       The issue, however, is not whether Hendricks actually committed a traffic
violation, but whether the trooper’s actions were objectively reasonable. See United

                                           -2-
States v. Hastings, 685 F.3d 724, 727 (8th Cir. 2012) (“the validity of a stop depends
on whether the officer’s actions were objectively reasonable in the circumstances”).
The trooper, a 29-year veteran, stopped Hendricks because he observed him impeding
traffic. The district court believed the trooper’s testimony, finding the traffic stop
objectively reasonable. These determinations, based on the trooper’s credibility, are
neither clearly erroneous nor clearly mistaken. See United States v. Mendoza, 677
F.3d 822, 827 (8th Cir. 2012) (“[W]hen the trial judge’s credibility determination is
based upon ‘a coherent and facially plausible story that is not contradicted by extrinsic
evidence, that finding, if not internally inconsistent, can virtually never be clear
error.’” (citation omitted)).

      Because there was probable cause for the traffic stop, the resulting evidence and
statements were lawfully obtained.

      The judgment is affirmed.
                      ______________________________




                                          -3-